DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
Clams 1, 3-24 are pending.  Claims 1, 3, 5, 8-9, 17-19 and 22-24 have been amended. Claim 2 is cancelled. Entry of this amendment is accepted and made of record. 

Response to Arguments
Applicant’s amendments and arguments, see second paragraph of page and second paragraph of page 9 of the remarks, filed 01/15/2021, with respect to claims 1, 2-24 have been fully considered and are persuasive.  The rejections of claims 1, 3-24 has been withdrawn. 


Allowable Subject Matter
Claims 1, 2-24 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1, 19 and 22 are allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of obtain a first monitor result from the monitor module, the first monitor result comprising the estimate of the transfer function of the first measurement sensor and a separate certainty value indicative of an accuracy of the estimate of the transfer function of the first measurement sensor, and generate a report based at least in part on the estimate of the transfer function and the separate certainty value of the first monitor result.
Dependent claims 3-18 and 24 are allowed for the reasons explained above with respect to independent claim 1 from which they depend. 
Dependent claims 20 and 22 are allowed for the reasons explained above with respect to independent claim 19 from which they depend. 
Dependent claims 23 is allowed for the reasons explained above with respect to independent claim 22 from which they depend. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864